Citation Nr: 9919367	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.

2. Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


REMAND

The veteran had active duty from March 1964 to March 1967.

It is unfortunate that the transcript of the veteran's April 
1999 Board hearing is unavailable.  In this regard, it is 
noted that in June 1999, the veteran requested another 
hearing before the Board to be conducted at the local RO.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the Regional 
Office (RO) for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Following receipt 
of any additional evidence, the RO should 
readjudicate the issues on appeal.  
Notice of the determination should be 
provided to the veteran and his 
representative.  If the benefits sought 
are not granted, a supplemental statement 
of the case should be issued with the 
appropriate opportunity to respond.

2.  Thereafter, the RO should schedule 
the veteran for a personal hearing, 
before a traveling Member of the Board 
appearing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

